DETAIL ACTION
	Claims 1-20 are allowed in this Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seongun M. Hong (Reg. # 74,035) on May 17, 2022.
The application has been amended as follows:
Claims 1, 9 and 14 are amended.

AMENDMENTS TO THE CLAIM
1. (Currently Amended)  A system for scanning protected electronic data via database schema collection, the system comprising:
	a memory device with computer-readable program code stored thereon;
	a communication device; and
	a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
submit a protected data scan request to a database schema collection application;
receive, from the database schema collection application, a compiled list of data from one or more databases comprising protected data;
identify, via a protected data scan tool, the protected data within the compiled list of database schema;
generate a stored copy of the protected data within a protected data repository; 
transmit, via a reporting application, the stored copy of the protected data to a user associated with the protected data;
generate, via the reporting application, a personalized report associated with the user, wherein the personalized report comprises a list and descriptions of the protected data; 
transmit the personalized report to the user;
detect, using a protected data compare tool, a change in a database schema in the one or more databases comprises protected data;
generate a delta report comparing the change in the database schema with metadata stored within the protected data repository, wherein the delta report comprises an indication of a new column within the change in the database schema, wherein the new column provides a new classification of protected data; 
update the protected data repository based on the delta report, wherein updating the protected data repository based on the delta report comprises appending the new column to the protected data repository; [[and]]
identify, in response to a second protected data scan request, the new classification of protected data within the second protected data scan request; and
store the new classification of protected data in the protected data repository.
2.	(Original)  The system according to claim 1, wherein the computer-readable program code further causes the processing device to:
receive, via the database schema collection application, an updated list of database schema from the one or more databases comprising protected data;
identify, via the protected data scan tool, an updated list of protected data within the compiled list of database schema;
compare the updated list of protected data with the stored copy of the protected data;
detect one or more new categories of protected data within the updated list of protected data; and
store the one or more new categories of protected data in the protected data repository.
3.	(Original)  The system according to claim 1, wherein identifying the protected data within the compiled list of database schema occurs without establishing a physical connection to the one or more databases. 
4.	(Original)  The system according to claim 1, wherein the compiled list of data from the one or more databases comprises data stored in disparate database platforms.

5.	(Original)  The system according to claim 4, wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information.
6.	(Original)  The system according to claim 1, wherein the stored copy of the protected data comprises at least one of machine name, database name, table name, column information, or protected data type.
7.	(Original)  The system according to claim 1, wherein the protected data comprises personally identifiable information, the personally identifiable information comprising at least one of a name, mailing address, e-mail address, account information, date of birth, identification number, or authentication information.
8. (Currently Amended)  A computer program product for scanning protected electronic data via database schema collection, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable code portions for:
submitting a protected data scan request to a database schema collection application;
receiving, from the database schema collection application, a compiled list of data from one or more databases comprising protected data;
identifying, via a protected data scan tool, the protected data within the compiled list of database schema;
generating a stored copy of the protected data within a protected data repository; 
transmitting, via a reporting application, the stored copy of the protected data to a user associated with the protected data;
generating, via the reporting application, a personalized report associated with the user, wherein the personalized report comprises a list and descriptions of the protected data; 
transmitting the personalized report to the user;
detecting, using a protected data compare tool, a change in a database schema in the one or more databases comprises protected data;
generating a delta report comparing the change in the database schema with metadata stored within the protected data repository, wherein the delta report comprises an indication of a new column within the change in the database schema, wherein the new column provides a new classification of protected data; 
updating the protected data repository based on the delta report, wherein updating the protected data repository based on the delta report comprises appending the new column to the protected data repository; [[and]]
identifying, in response to a second protected data scan request, the new classification of protected data within the second protected data scan request; and
storing the new classification of protected data in the protected data repository.

9.	(Original)  The computer program product according to claim 8, wherein the computer-readable program code portions further comprise executable code portions for:
receiving, via the database schema collection application, an updated list of database schema from the one or more databases comprising protected data;
identifying, via the protected data scan tool, an updated list of protected data within the compiled list of database schema;
comparing the updated list of protected data with the stored copy of the protected data;
detecting one or more new categories of protected data within the updated list of protected data; and
storing the one or more new categories of protected data in the protected data repository.
10.	(Original)  The computer program product according to claim 8, wherein identifying the protected data within the compiled list of database schema occurs without establishing a physical connection to the one or more databases.
11.	(Original)  The computer program product according to claim 8, wherein the compiled list of data from the one or more databases comprises data stored in disparate database platforms.
12.	(Original)  The computer program product according to claim 11, wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information.
13.	(Original)  The computer program product according to claim 8, wherein the stored copy of the protected data comprises at least one of machine name, database name, table name, column information, or protected data type.
14. (Currently Amended)  A computer-implemented method for scanning protected electronic data via database schema collection, wherein the method comprises:
submitting a protected data scan request to a database schema collection application;
receiving, from the database schema collection application, a compiled list of data from one or more databases comprising protected data;
identifying, via a protected data scan tool, the protected data within the compiled list of database schema;
generating a stored copy of the protected data within a protected data repository; and
transmitting, via a reporting application, the stored copy of the protected data to a user associated with the protected data;
generating, via the reporting application, a personalized report associated with the user, wherein the personalized report comprises a list and descriptions of the protected data; 
transmitting the personalized report to the user;
detecting, using a protected data compare tool, a change in a database schema in the one or more databases comprises protected data;
generating a delta report comparing the change in the database schema with metadata stored within the protected data repository, wherein the delta report comprises an indication of a new column within the change in the database schema, wherein the new column provides a new classification of protected data; 
updating the protected data repository based on the delta report, wherein updating the protected data repository based on the delta report comprises appending the new column to the protected data repository; [[and]]
identifying, in response to a second protected data scan request, the new classification of protected data within the second protected data scan request; and
storing the new classification of protected data in the protected data repository.
15.	(Original)  The computer-implemented method according to claim 14, the method further comprising:
receiving, via the database schema collection application, an updated list of database schema from the one or more databases comprising protected data;
identifying, via the protected data scan tool, an updated list of protected data within the compiled list of database schema;
comparing the updated list of protected data with the stored copy of the protected data;
detecting one or more new categories of protected data within the updated list of protected data; and
storing the one or more new categories of protected data in the protected data repository.
16.	(Original)  The computer-implemented method according to claim 14, wherein identifying the protected data within the compiled list of database schema occurs without establishing a physical connection to the one or more databases.
17.	(Original)  The computer-implemented method according to claim 14, wherein the compiled list of data from the one or more databases comprises data stored in disparate database platforms.
18.	(Original)  The computer-implemented method according to claim 17, wherein the compiled list of data from the one or more databases comprises at least one of machine information, instance information, database name, schema name, data type, data length, column information, or database platform information.
19.	(Original)  The computer-implemented method according to claim 14, wherein the stored copy of the protected data comprises at least one of machine name, database name, table name, column information, or protected data type.
20.	(Original)  The computer-implemented method according to claim 14, wherein the protected data comprises personally identifiable information, the personally identifiable information comprising at least one of a name, mailing address, e-mail address, account information, date of birth, identification number, or authentication information.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 9-12) dated April 5, 2022, regarding the features of claims 1, 8 and 14, the claimed features 
“the delta report comprises an indication of a new column within the change in the database schema, wherein the new column provides a new classification of protected data”, “update the protected data repository based on the delta report, wherein updating the protected data repository based on the delta report comprises appending the new column to the protected data repository”, “identify, in response to a second protected data scan request, the new classification of protected data within the second protected data scan request”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Nguyen et al. (US 2007/0214488) discloses a method and system that implement a process for managing video information on a video recording device. The management process involves receiving a video input signal including a video stream, obtaining content information corresponding to the video stream, associating the content information with the video stream, and storing the video stream and associated content information in a database as a searchable index for the video stream. The searchable index includes location of the stored video stream and identifies the associated content information. Then, content information from an input signal corresponding to a video stream is captured for analysis and searching the index to identify stored video streams related to the video program for suggestion to the user.
The prior art Andersen (US 2010/0250509) discloses systems, methods, and computer program products disclosed provide for a file scanning tool that receives input related to compromised information in a structured data file and scans databases, servers, systems, or computers throughout a company for origin structured data files that contain the same or similar information as the compromised information in the structured data file. The file scanning tool then outputs the location of the origin structured data files that have the same or similar information. The file scanning tool can be used for various purposes, especially as a tool for investigators trying to determine if other information from the same location could have been compromised, the responsible parties, and the contact information of customers whose information was compromised, so the company can notify customers if their account information has changed.
	The prior art Lockhard, III et al. (US 10,268,840) discloses system and methods of determining compromised personally identifiable information on the Internet.
	The prior art Kennedy et al. (US 10,699,028) discloses systems and methods described herein provide an identity security database analytics system which is configured to provide security alerts to a user. The security alerts can include for personalized metrics related to potential identity theft incidents. The personalized metrics can include user specific information on security breaches of the user's personal information as well as depersonalized statistics generated based on information of other users having one or more similar characteristics of the user.
	The prior art Smith (US 9,411,966) discloses a system is described for managing storage and access of confidential data downloaded from a server (e.g., an enterprise data server) onto a mobile device. The confidential data may be received over a network directly or be embedded as part of an email or other application. Instead of storing the data item locally, the data item may be communicated to a peripheral device that is communicatively coupled to the mobile device via a peripheral interface. The data item is encrypted and stored on the peripheral device.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153